Citation Nr: 1402715	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee condition and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.   By a June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee condition.  The Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the RO's June 2005 rating decision shows a current diagnosis of a right knee condition.

3.  The Veteran's right knee condition is related to active service.  


CONCLUSIONS OF LAW

1.  The June 2005 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the June 2005 rating decision to reopen the Veteran's claim for service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994), Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, the Veteran's claim for entitlement to service connection for a right knee condition was denied in June 2005 because he did not supply evidence showing a current right knee disability.  The Veteran did not initiate an appeal of that decision and the decision in final.  Since that decision, in a November 2011 letter from the Veteran's treating physician, "Dr. M.B.," indicated that the Veteran was being treated for degenerative joint disease of the right knee.  Dr. M.B. stated the Veteran's right knee condition could be the result of traumatic in-service injuries.  

Therefore, the additional evidence received by the Board since the June 2005 rating decision has not been previously submitted to VA and contains a current diagnosis of a right knee condition.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection; therefore, the evidence is new and material and the claim for entitlement to service connection for a right knee condition must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Here, the Veteran contends that his currently diagnosed degenerative joint disease is related to a knee surgery performed during service.  He testified that he injured his leg in approximately 1985 and during the course of treatment his leg became swollen and infected, necessitating surgery.  Service treatment records confirm that the Veteran received treatment for a possible septic joint in May 1985.  They also reveal that in June 1985, the Veteran was hospitalized for twelve days for right knee pyarthrosis.  Upon separation, in August 1987, he reported the history of right knee treatment.  

Significantly, in a September 2013 letter, Dr. M.B. stated that degenerative joint disease can be caused by traumatic injuries to a joint.  He also concluded, based on a review of the Veteran's medical records, that it was least as likely as not that the Veteran's current degenerative joint disease is related to the Veteran's in-service knee injury and subsequent surgery.  Therefore, a review of the evidence shows that the Veteran's current degenerative joint disease of the right knee is related to active service.  Accordingly, service connection is warranted.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is reopening and granting the claim for service connection.  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 


ORDER

New and material evidence has been received; the claim for entitlement to service connection for a right knee condition is reopened.

Entitlement to service connection for a right knee condition is granted.   



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


